Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2018

                                     No. 04-18-00397-CV

              MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                      Appellants

                                               v.

                             Timothy MOTT and Sharlotte Mott,
                                       Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00572
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
      The trial court clerk’s notification of late record is NOTED. The clerk’s record was filed
on August 31, 2018.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court